Citation Nr: 0914022	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from July 1964 until January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

In his substantive appeal, the Veteran had requested a 
hearing before a Veteran's Law Judge sitting at the RO.  A 
hearing was subsequently scheduled in May 2008.  The Veteran 
did not appear for his scheduled hearing.  Accordingly, his 
hearing request is deemed withdrawn. 38 C.F.R. §§ 20.702, 
20.704 (2008).

It is noted that, following the November 2005 rating 
decision, another rating action was issued in October 2006.  
The Veteran's notice of disagreement was received subsequent 
to this second rating decision but was still timely as to the 
earlier decision.  See 38 C.F.R. § 20.302.  Thus, the 
November 2005 decision is the rating on appeal.  As no prior 
final decision is of record, there is no need for the 
submission of new and material evidence under 38 C.F.R. 
§ 3.156.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran engaged in combat with the enemy.

2.  The evidence of record does not verify any of the 
Veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Veteran was sent a notice letter in August 
2005 that informed him of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  Moreover, 
a subsequent letter dated in February 2007 explained how VA 
establishes disability ratings and effective dates.  

It is noted that the February 2007 communication followed the 
adverse determination on appeal.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board finds that the timing deficiency noted above was 
cured here, by the issuance of fully compliant notice in 
February 2007, followed by a readjuducation of the claim in 
an April 2007 statement of the case.  Consequently, the Board 
finds that such deficiency did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).    

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for PTSD.  Moreover, the post-
service evidence does not indicate any current complaints or 
treatment referable to PTSD until several years following 
separation.  For these reasons, the evidence does not 
indicate that the claimed disability may be related to active 
service such as to require an examination, even under the low 
threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
PTSD.  According to the law, service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

To establish service connection for PTSD, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Regarding this initial element of service connection, the 
claims file contains VA clinical records indicating diagnoses 
of PTSD.  However, even if such diagnoses are found to 
conform with DSM-IV, a grant of service connection is still 
not possible here, because the evidence does not establish a 
verified in-service stressor, as will be discussed below.

Regarding the stressor requirement of a PTSD claim, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD. In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
Veteran "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60 (1993). 

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the Veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted. See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994). 

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat- related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994). The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the evidence fails to establish that the veteran 
engaged in combat with the enemy. Indeed, the Veteran's DD- 
214 does not reveal any awards or decorations indicative of 
combat. Moreover, the Veteran's duty assignment in Vietnam as 
a storekeeper does not demonstrate combat. Consequently, the 
Veteran's lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence. Doran, 6 Vet. App. at 288-89.

Regarding the claimed in-service stressors here, the Veteran 
stated in his May 2007 substantive appeal, and in his 
November 2006 notice of disagreement that he witnessed the 
capture and killing of a Vietnamese fisherman and a 
Vietnamese liaison officer. Additionally, he contended in his 
November 2006 notice of disagreement that he observed their 
bodies being thrown overboard and this memory has caused him 
traumatic nightmares and a fear of being killed at all times.  
However, this has not been corroborated by the service 
records or by any other evidence of record. Moreover, there 
is no basis for concluding that this claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, as shown by his service record and other 
official documents, such as to concede its occurrence under 
38 U.S.C.A. § 1154(a). 

The stressor of seeing the killing of both the fisherman and 
liaison officer, as raised, are not capable of being verified 
without further detail which the Veteran has not provided.  
Moreover, in August 2008 the RO issued a formal finding of 
lack of information required to corroborate stressors 
associated with the Veteran's claim for service connection 
for PTSD.  It was determined that the information required to 
corroborate the stressful events described by the Veteran was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or insufficient to allow 
for meaningful research of Marine Corps of National Archives 
and Records Administration (NARA) records.  Since that time, 
the Veteran has not submitted more specific information such 
as to now enable stressor verification.  

In conclusion, there is no evidence to show that the Veteran 
engaged in combat with the enemy. Moreover, the evidence of 
record fails to verify any stressor claimed by the Veteran. 
Therefore, even with current diagnoses of PTSD, the claim 
must fail. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


